DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: 
The amendment to the claims filed on 02/03/2022 presents a distinct claiming of particular structural elements in combination and in relative configuration to one another over the closest prior art, Hewitt. At best Hewitt discloses the valve arrangement, 80. However, Hewitt’s valve arrangement is not actuable into an open or closed position in response to the movement (vertical) of the closed ends of the inner and outer vessels as required in independent claim 1. Other cited prior art such as Zhu and Liu do not teach a nested inner and outer vessel configuration as well. 
At best Hewitt discloses the valve arrangement, 80. However, Hewitt’s valve arrangement is not actuable into an open or closed position in response to the movement (rotational) of the closed ends of the inner and outer vessels as required in independent claim 11. 
At best Hewitt discloses the valve arrangement, 80. However, Hewitt’s valve arrangement is not actuable in that the outer vessel being rotatable between an engaged position in which the valve arrangement is open and a disengaged position in which the valve arrangement is closed as required by independent claim 15. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOOR F AHMAD whose telephone number is (571)272-1936. The examiner can normally be reached Mon. - Fri. (0900 - 1730).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NOOR F AHMAD/Examiner, Art Unit 1774                                                                                                                                                                                                        
/DAVID L SORKIN/Primary Examiner, Art Unit 1774